      ""AO 1458 iCASD) (Re\ 4 14)
                  Sheet I
                                     fodgment ma Criminal Case                                                                            FILED
                                                                                                                                                                     l




                                          v.                                            (for   Offenses Committed On or After November !, 1987)

                            ANDREW LASTER [ 17]                                         Case Number: l 7CR1028
                                                                                        KATHERYN THICKSTUN

      REGISTRATIO.\ :\'O. 61140298

      D
      THE DEFENDANT:
      181 pleaded guilty to count(s) _l OF THE INDICTMENT

      0     was found guilt) on count(s) _ _ _ _ _ _ _ _ _ _ _ _ __
            after a ple1 of not guilty.
            Accordingly. the defendant is adiudgcd gcilty        or such count(s). which inrnh c the following offense(s):
                                                                                                                                                  Count
      Title & Section                          Nature of Offense                                                                                 Number(s)
21USC846. 84l(a)(l)                    CONSPIRACY TO DISTRIBCTE METHA\lPHETA.MlNE                                                                     1




        The defendant is sentenced as provided i~1 pages 2 through                  4           ,lf this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.
  0    The defendant has been frlund not guilt\' on c o u n t ( s ) - - - - - - - - - - - · - - - - - - - - - - - - - - - - - - - -

  0    Count(s)                                                                          is   O    c.re   D   dismissed on the motion of the United States.

  181 Assessment: $100 to he paid at the rate of $25 per quarter through the Inmate Fi1v.ncial Responsibility Program.


  181 Fine waived                                     0    Fcrfeiture pursuant to order filed               - - - - - - - - - , included herein.
       IT IS ORDERED that the defendant slJC:ll notify the {'nitcd States Attorney for 1l·is distric; \Vithin 30 days of any change of name. residence.
 or mailing address until all fines. restiLJtior:. cos!;;. and sr·ecial assessments impose.:! b:. this judgment are fully paid. If ordered to pay restitution. the
 defendam shall notify t11e wurt and llr,i:cd :->rntes A.ttm•.ty of an; ma1eria! chz.nge i!l tl:e J(·fcnC:ant's economic circumstances.
                                                                                  OCTOBER 12. 2018




                                                                                                                                                            17CR1028
AO 2458 (CASO) (Rev 4, 14) Judgme;ct i:i a Cciminal Case
           Sheet 2 -- l:npnsonment

                                                                                                        .Judgment - - Page   __
                                                                                                                              2 _ of      4
 DEFENDANT: ANDREW LASTER rJ7]
 CASE NUMBER: I7CRI02g
                                                                IMPRISONl\lENT
          The defendant is hereb~ committed to the custody of the United Sates Bureau of Prisons to be imprisoned for a term of
          TWENTY-FOUR (24) MONTHS.




      0   Sentence imposed purs,rant to Title 8 LSC Section 1326(b).
                                                                                                       B
      18"1 The court makes the following recommendations to the Bureau of Prisons:
          That the defendant serYe hi, sentence in Southern California to facilitate family visits




      0   The defendant is remacc'.ed to the custody of the United Stc.tes Marsh!.

      0   The defendant shall su:render to the United States Marshal for this district:
            Oat                                  _   o<l.m.        op.m.                on
               as notified by the un;ted States :V1arshal.

      [gj The defendant shall surrender for serv !Ce of sentence at rhe institution designated by the Bureau of Prisons:
           [81 before l 2:00PM on 1113012018 or to this Court by 2:00pm C!i tha! same date.
                                                                                              ~-----------------~

           D    as notified by the United States rv!arshal.

           0    as notiiied by th.::: Fr<ibJtioc cir Prt,r'i&I Sen ices   Offic~.




                                                                          RE TUR~

 I hav·~ executed th's judgmen~ as folio\\ s:

          Defendant delivered on                                                               to

 at                                                        with a certified copy cf this judgment.


                                                                                                      UNITED ST A TES MARSHAL


                                                                                E
                                                                                    )    ·~··----------------------
                                                                                                DE?lJTY LIJ\ITED STA Tl'.S MARSHAL




                                                                                                                                       17CR1028
AO 2458 (CASD) (Rev. 4114) Judgment in a Criminal       C1s~
           Sheet 3 -- SEpervised Re-.ease
                                                                                                                           Judgment--Page __3_ _ of ___
                                                                                                                                                      4 _ __
DEFENDANT: ANDREW LASTER [17]
CASE NUMBER: 17CR1028
                                                                SUPERVISED RELEASE
Upon release from imprisonment, tfie defendant shall be on supervised release for a term of:
THREE (3) YEARS.

         The defendant shall report to foe probation offic;: in the district tJ " hi2h the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.

The defendant sh'lll r:ot commit another federal, state or local crime.

For offenses committed on or afier September 13. 1994:
The defendant shall not illegally posses3 a controlled substance. The defendant shall refrair1 from any unlawful use of a controlled
substance. The defenjant sha1l sJbmit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determmed by the court. Testing reqL1iremerts will rot ~xceeci n'J,1issi':lr of more than  4  drug tests per month during
the term of supervision, unless otherwise ordered by court.                                             --

D        The above drug iesting coil'lition ;s su;pencied, based or, \he cou:t' s de:er:nination that the defendant poses a low risk of
         future substance abuse. (C'ieck. if applicable.)

         The defendant shall not possess a firearm, 2mmunition, destructive de,·;ce. or any other dangerous weapon.
         The dcfondant >ha!I cooperate in 1_hc coiit'ction of a DNA sample from the cJe!;;nc'ant. pursuant hl section 3 of the DNA Analysis
         B.acklog Eliminatt()ll Act of2tJOO. pursuant to 18 USC,sc~tions ~.563(a)(7) and 3_583(d).          .     .                   .                    .
         T11e d.;:;endant sb&t\ cor.1ply w 'ih J;e :cqw;eme!:ls cf t1;c ~c~; Of k•1ccr Reg1st;·1t1on •md NotJficat10n Act (42 U.S.C. ~ 16901, et seq.) as directed
                                            1



         hy the probation officer. the Bure:w oC Prisons, .>r any sla[e sex offender rcgi>e:ation agency in which he or she resides. works, is a student, or
         was convicted ofa qualifying offense. (Check if applicable.)

D        The defendant shi!ll participate in an approved program for ciomest1c vio;ence. (Check. if applicable.)

          lf this judgment imposes a fine or r;:stit•1rioa otligaticn, it i> .1 cc .11,1!0 1 o:· supervised release that the defendant pay any such fine
or restitution that remains unpaic at tne commencement of the term of supervised release in accordance with the Schedule of Payments set
forth in thi~ judgment.
         The d~fendant must c:Jrr rilv wi .here standard conditions that have been adopted by this court. The defendant shall also comply with
any special conditions imposed. · ·


                                           STANDARD                    CO~DITIO~t:;; 1)I §UPERVISIO~T

    l)     the defendant ~"all not \e< ve the iudicial clistrict without        tr" cermiss .·•n c•f the court or probation officer;
  2)       the defendant 'hall report to fot prrjbatior, officer in a manner and frcqurncy directed by the court or probation officer:

    3)     the defenda'lt '.of.al'. a:is !!tr truthful!y &!l '110L:i:ies by the pr0.Jat;on on"icec· .3.nd follow che instri..ctions of the probation officer;

  4)       the ciefendaat shall supoort hio· o' her de1J•;•1clenl;. a';d n:cet o:iter hc:-1,ly re.>ponsibili'.its;

    5)     the defendant ,.hall wo~k 1egularly at a       12'",:'·1!   cccupation, unless   i"X. '.JS;   1 by t=-:e probation officer for schooling, training, or other
           acceptable reasons;

    6)     the; defendant shall notify the prcbation officer ut least ten days prior 'o any change in residence or employment;

    7)     the defendant sl:all refrain from excessive use of 2~coh.Jl and shall m ·. rJ"~~c:'-;a5.e. oossess, use, distribute, or administer any
           controlled subsiance or ar;y i;a:ai:-her.:a'. .a . eldtcd tJ an) ~c.ru olkc. ~: "t.s;2,n<.;~,, e.·:cep: as proscribed by a physician;

    8)     the defendan:: ;,:,all :10t frque,\i 1:lacts wL:rf cc>:Jtrolled 31~'J.>tanc1:s u-e i;lega!ly sold, used, di,;tributed, or administered;

    9)     the defendant shall not as:;ociate with any Jersons engaged in crirmnal activity and shall not associate with any person convicted of
           a felony, wiless granted p,,·,rrrd:s,;iGlJ '.!J do so by ·,,1e p;obUi•J'l offi.:·~r.

  JO)      t[,e; deftndant silall permrt a probation offi~..:1 to visi; him 0r     Lc,r ;it a1iy j;c,e at ho,r:.e or elsewhere: and shall permit confiscation of any
           cont~aband ob,'!rved in pbh view of the nrcbation oft<cer

  11)       the defendant shall notify !he probation offic1;r within seventy-two hoL ··s o~being arrested or questioned by a law enforcement officer;

  12)       the C.efendant shall not enter into any agr::~ment to act as an inforrn'r o: a special ag~nt of a law enforcement agency without the
            permission of the court; and

  13)       as directed by the probaticn offic,~r, the defeudant shall notify third 11a ·ies ofri;:ks !.hat may be occasioned by the defendant's criminal
            record or personal nistory or , h,m,r.; eri~, ··::-: wd ;hai ! J'!r :ri •:he ·Jt k, iL•n of"i,·er to mak= such notifications and to confirm the
            deiendant's co'llpiiance v.:[h sue h nmiiica'.10'1 req u1rerr,c111.

                                                                                                                                                           17CRI028
        AO 24513 !CASDJ 1Re\       ~. 14) Judgm ·nt 1n a Criminal Ca'>c
                       She·.ot 4 - :::_pccial Condi•ior.s
                                                       ====-~--------.-=,
                                                                                                                                          Jud~ment--Page   _ _4_ of --""4..__ _
        DEFENDANT: ANDREW LASTER [17]
        CASE NUMBER: I7CR1'.l:.8




                                                      SPECVU CONDITICNS OF SUPERVISION
!VI Submit person, propeny. resid,;n;: ~. cffo:e er ve'_1 de tr:'; ~-t search. conductec ,·y
                                                                                         Cnited States Probation Officer at a reasonable time and in
                                                                                                                   i:
~ a reasonable manner. based upon re21oonablc susi~:cion of contraband or evir:L~nc'C' of z.   \ iolation of a condition of release; failure to submit to
    a search may be g:ound.; for re•;o.:ation: the defendant shall war:i any othd ::::sidents ihat the premises may be subject to searches pursuant to
    this conci:i.:::1.

0   Participate ma prugram of alcohol aou~;e treatnk·1t including tes~ing and c1mrist>!i11g. with ai least I to 8 :ests per month and 1 to 8
    counselir1g sessions pe,· month as uiredtd t,y tb~ vcb<,tion office:-.
0   Not transport. harbor, or assist ur doc;i;Lented a)j,~,1s.
0   Not associate with undocumentec aliu1s                 Oi'   alien ~inuggiers.
0   Not reenter the United States i!le,;all;

181 Not ente: the Re1xib~;: cif Me,;i,;c, v.•'trn1it v. rit!c           ,::i'Cc1,i   ;~ici;1 r; "the '.':cw· o, prduticr: offic::r.
~ Report all vehicles ow: ed or crie <he:'.. or m wl:;.::': you have an interest. to Le nrc.bation officer.
                                   1



181 Not po~<:c''. 1ny r.?r-:c<:: dr.Ig or :cY:-c.'led mbc·,_,.ce \''i'hout a 1'1 Y!l.li ·t.'d ·2! 0;-csc ·ip+ion Pnder Federal Law.
                                                                                                1      1                        1


181 Not associate with kncwn users cf srr.i:~glers of or dealers in narcotics. c01::roll-:d substances, or dangerous drugs in any form.
D Participa'e in a prog "J;11 cf mer,::
                         1
                                            he::lf 1 t·~--lt:; 1 = 'as '.Ji,.,;:-::ted by the proba<or. officer. The Court authorizes the release of the pre-sentence
    repo11 and available psychologic;J evall.iations to :he ment2J health proviaer. as appt\l\ ed by the probation officer. The defendant shall
    consent tc L1e release t;f evah.. atiL;1s u1~; treatn~.:1:, information to the probation officer and the Court by the mental health provider.


0   Take no. i~n~Gication cuntainin~ a ~c;LJlleG s·ib ;.~n,'e \\:t:1Jut ><.he 1i1ej1;:.1 ;:m~,;c. q,tiJ:-i. anc. prov: de proof of prescription to the probation
    officer. it directed.

0   Provide co;nplete ~L:: .. sure ofp1.rso11' c;::il bt•:;; .e~.> fl __ :.n::;iz,; n.:2c.-:·:l:;      t(•   '.k p'.«lli:.'.il<L Jffic~: as requested.
0   Reside iu a i\.esiae:.-itia, Keentry C enkf, r'-RC) ao uir~ctni by lhe                     pllJU<ltiOli   c ific~; for<: pe:riod of    cle:ys upon release. This is a non punitive
    placemePt.
~   Seek aJd '1:?;ntn;;1 fr_ . ., time .:'·;-i':.t·n; '.'1 :,-v'ior :< '1<'J 1 <'IT    er~ ~o,-~":n~t~.-r       ·.f'J'.'   ]L

0   Resolv~ aJ! outstandirn~ wa1Ta1Fs            ·xHh!1               chys.
0   Complete                hours of comm 11-:;cv servi•2e ir ~- orogram a[lprowci hy t'1e 1xo1:Jation officer within

D

0   lfdeportfd ercluded. nr allou.~d to' ol :nu;rily ',we t'.P r__;nit~d Sp·,i;s. n1:'1· 811 lc\1·s federal state and local and not reenter or attempt to
    reenter the United Stat<'s illeg8.il) c.;1d report to :11e prob'.ltio'.1 officer ,, i;h;!1 I 2 Lot:rs of any reentry to the United States; the other conditions
    of supe.·, ;,.,, :m ;~·o SW"!•c.l·~ed v-f:i,.: tL': :;c ·.~•;d?1:L __, out _· f '.~tt ',:r:>,, •; :' ~-; _d'c:; c\~p;J_i:.l'cr__ ex ch.: siun. or voluntary departure.




                                                                                                                                                                            17CR1028
